 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7
 8
     CHARLES LAKE DAVIS,                          Case No. 1:19-cv-01142-DAD-EPG (PC)
 9
                             Plaintiff,           FINDINGS AND RECOMMENDATIONS,
10                                                RECOMMENDING THAT ALL CLAIMS
     v.                                           BE DISMISSED, EXCEPT FOR
11                                                PLAINTIFF’S CLAIMS AGAINST
     JESSE MENDOZA, et al.,                       DEFENDANT DEPARTMENT OF ADULT
12                                                PAROLE OPERATIONS IN HANFORD,
                             Defendants.          CALIFORNIA FOR VIOLATION OF THE
13                                                AMERICANS WITH DISABILITIES ACT
                                                  AND THE REHABILITATION ACT
14
                                                  (ECF Nos. 7, 8)
15
                                                  OBJECTIONS, IF ANY, DUE WITHIN
16                                                FOURTEEN DAYS
17
18           Plaintiff, Charles Lake Davis, currently incarcerated at the Kings County Jail, is
19   proceeding pro se and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C.
20   § 1983.
21           Plaintiff filed the complaint commencing this action on August 21, 2019. (ECF No. 1.)
22   The Court screened Plaintiff’s complaint. (ECF No. 7.) The Court found that Plaintiff’s
23   complaint states cognizable claims against Defendant Department of Adult Parole Operations
24   in Hanford, California, for violation of the Americans with Disabilities Act and the
25   Rehabilitation Act. The Court also found that Plaintiff failed to state any other cognizable
26   claims. (Id.)
27           The Court allowed Plaintiff to choose between proceeding only on the claims found
28   cognizable by the Court in the screening order, amending the complaint, or standing on the

                                                     1
 1   complaint subject to the Court issuing findings and recommendations to a district judge
 2   consistent with the screening order. (Id.) On November 14, 2019, Plaintiff notified the Court
 3   that he is willing to proceed only on the claims found cognizable by the screening order. (ECF
 4   No. 8.)
 5             Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 6   November 5, 2019 (ECF No. 7), and because Plaintiff has notified the Court that he is willing
 7   to proceed only his claims against Defendant Department of Adult Parole Operations in
 8   Hanford, California, for violation of the Americans with Disabilities Act and the Rehabilitation
 9   Act. (ECF No. 8), it is HEREBY RECOMMENDED that all claims be dismissed, except for
10   Plaintiff’s claims against Defendant Department of Adult Parole Operations in Hanford,
11   California, for violation of the Americans with Disabilities Act and the Rehabilitation Act..
12             These findings and recommendations are submitted to the United States district judge
13   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
14   (14) days after being served with these findings and recommendations, Plaintiff may file
15   written objections with the Court. The document should be captioned “Objections to Magistrate
16   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections
17   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,
18   772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.
19   1991)).
20
     IT IS SO ORDERED.
21
22
        Dated:       November 19, 2019                           /s/
23                                                         UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                       2
